DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Song (US 6,195,835) in view of Greene (US 2011/0219733).
As to claim 1, Song discloses a cyclone unit comprising a cyclone unit body (column 6, lines 31-33) including a lower base (21), an upper base (22) assembled to the lower base, and a middle base (51) sandwiched between the lower base and the upper base; a dust box (30) assembled to the cyclone unit body so as to collect dust and dirt; and a core tube (The portion of 50 that is below 51) having a meshed shape, the core tube being assembled to the middle base so as to be located inside the dust box (Figs. 3 and 7). 													Song does not disclose the core tube being detachable from the middle base while the upper base is assembled to the lower base.
Greene discloses a cyclone unit comprising a cyclone body including a middle base (66, 88) and a core tube (84), the core tube being detachable from the middle base (by rotation) while the upper base is assembled to the lower base (Fig. 3 and paragraph 56).

As to claim 2, Greene provides the core tube being assemblable to the middle base by rotation thereof (paragraph 56).
As to claim 3, Song in combination with Greene includes the middle base having a through hole (86), and a hooked portion (88) formed on an edge of the through hole, the core tube includes a hook tab (The portion of 84 which overlaps 88), and the hook tab overlaps the hooked portion by rotation of the core tube inserted into the through hole (Greene: Fig. 3 and paragraph 56).
As to claim 4, Song in combination with Greene includes the hook tab being engageable with the hooked portion (Greene: Fig. 3).
As to claim 5, Song in combination with Greene includes the hook tab and the hooked portion being disengaged from each other by reverse rotation of the core tube (Greene: paragraph 56).
As to claim 6, wherein the cyclone unit body is attachable to an end or an intermediate part of a coupling tube (3), the coupling tube coupling a cleaner body (10) and a nozzle head (4) therethrough, the cleaner body generating a suction force, the nozzle head sucking air by the suction force generated in the cleaner body (column 6, lines 25-33).
As to claim 7, Song discloses a cyclone unit comprising:
a cyclone unit body (column 6, lines 31-33);
a dust box (30) assembled to the cyclone unit body so as to collect dust and dirt; and a core tube (The portion of 50 that is below 51) having a meshed shape, the core tube being assembled to the cyclone unit body so as to be located inside the dust box (Figs. 3 and 7). 					Song does not disclose the core tube being detachable from the cyclone unit body.

It would have been obvious to have modified Song such that the core tube is detachable from the middle base (of the cyclone unit body) by rotation while the upper base is assembled to the lower base, as taught by Greene, in order to permit the core tube or the middle base to be repaired or replaced.
As to claim 8, wherein the core tube is assemblable to the cyclone unit body by rotation thereof (paragraph 56).
As to claim 9, wherein the cyclone unit body is attachable to an end or an intermediate part of a coupling tube (3), the coupling tube coupling a cleaner body (10) and a nozzle head (4) therethrough, the cleaner body generating a suction force, the nozzle head sucking air by the suction force generated in the cleaner body (column 6, lines 25-33).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW A HORTON whose telephone number is (571)270-5039.  The examiner can normally be reached on Monday - Friday 6:30 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando E Aviles-Bosques can be reached on 571-270-5531.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/ANDREW A HORTON/Primary Examiner, Art Unit 3723